DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 40-49 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly presented claims are directed toward an aligning the magnetic field of the particles in a new, previously unexamined, direction.  Specifically the aligned magnetic orientations in a first direction wherein at least one of the layers forms a gradient in composition, microstructure and/or density in an x-y plane perpendicular to a z direction oriented along a deposition thickness of the magnet.  Wherein the previous claims solely disclosed the gradient in in a z- direction perpendicular to an x-y plane of the first layer (original claims 7 and 12).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims40-49 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. [US 2017/0372822] in view of Mccall et al. [US 2013/0257572] and in further view of Roes et al. [US 2011/0250467]
Claim 1, Liang et al. discloses a magnet [10], comprising: a plurality of layers 12/16, 14/18], each layer having a microstructure of sintered particles [paragraph 0027], wherein the particles in at least one of the layers are characterized as having preferentially aligned magnetic orientations in a first direction [paragraph 0026; magnetic field 22 is applied to provide the desired magnetic orientation and properties to magnet 10].
Liang et al. fails to teach that wherein the layers have a physical characteristic of being deposited above a non-planar electrode, the physical characteristic being a non-planar surface corresponding to the non-planarity of the electrode.
Mccall et al. teaches that a magnet can be made through electrophoretic deposition [106] of magnetic particles [102 and 104] by means of providing a differential charge to electrodes [302 and 304] causing the magnetic material to deposit onto one electrode [302; figures 1 and 3b].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use electrophoretic deposition to make the magnet of Liang since it was known in the art that electrophoretic deposition is an alternative way to make a magnet from particles and simple substitution of one known element for another [process of making a product], producing a predictable result, renders the claim obvious.
Liang et al. in view of Mccall fails to teach that the electrode is non-planar.
Rose teaches using electrophoretic deposition with non-planar electrodes [paragraphs 00125-00126; figure 8b].

Claim 2, Liang et al. as modified discloses the magnet as recited in claim 1, wherein Liang et al. discloses that all of the layers [12] 14] have a physical characteristic of being deposited by an electrophoretic deposition process.  The Examiner notes that the limitation of “the layers have a physical characteristic of being deposited by an electrophoretic deposition process” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.  As no specific physical characteristics would seem to yield in difference in the finished product structure, Liang et al. discloses the claimed magnet.
Claim 3, Liang et al. as modified discloses the magnet as recited in claim 2, wherein Rose teaches that a profile of the non-planar electrode is selected from the group consisting of: a curved profile, a conical profile, a polygon profile, and a circular profile [figure 8b].
Claim 4, Liang et al. as modified discloses the magnet as recited in claim 1, wherein the magnet is a permanent magnet [paragraph 0026].
Claim 5, Liang et al. as modified discloses the magnet as recited in claim 1, wherein each layer individually comprises at least one material selected from the group consisting of: neodymium [paragraph 0024; layer 12], cobalt, samarium [paragraph 0024; layer 12], iron, nickel, ferrite [paragraph 0025; layer 14, DyFe], boride, and a combination thereof.
Claim 6, Liang et al. as modified discloses the magnet as recited in claim 1, wherein at least one of the layers [12/14] has a gradient [24] in composition, microstructure and/or density in at least one direction [paragraph 0028].  
Claim 7, Liang et al. as modified discloses the magnet as recited in claim 1, wherein the plurality of layers includes a first layer [14] and a second layer [12] formed above the first layer [figure 1a], wherein the first layer and/or the second layer has a gradient in composition, microstructure and/or density in a z- direction perpendicular to an x-y plane of the first layer [paragraph 0028].
Claim 8, Liang et al. as modified discloses the magnet as recited in claim 1, wherein the first [14] and second [12] layers comprise a different material in each respective composition [paragraphs 0024 and 0025], but fails to teach that the first and second layers comprise a same material in each respective composition.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the materials for the layers to be the same, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 13, Liang et al. discloses the magnet as recited in claim 1, wherein the coercivity of the part can be controlled by changing the thickness or concentration of the HRE layers [paragraph 0032-0035], but does not specially disclose that the part has a coercivity greater than about 10 kilo Oersteds at temperatures of at least 300 degrees Celsius.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the part coercivity to be greater than about 10 kilo Oersteds at temperatures of at least 300 degrees Celsius by changing the thickness or concentration of the HRE layers as taught by Laing et al. [paragraph 0032-0035] in order to customize the parts coercivity value for a suitable application of the magnet.

Claim 10, Liang et al. as modified discloses the magnet as recited in claim 7, wherein the magnetic orientation of the layers within the magnet can be designed for a specific application [paragraph 0026], but does not specifically disclose that the particles of the second layer are characterized as having commonly aligned magnetic orientations in a second direction that is different than the first direction. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to alter the magnetic filed [22] applied to the layers [12 and 14] such that the particles of the second layer of the resulting assembly have an aligned magnetic orientation in a second direction that is different than the first direction, in order to form a magnet which has a desired an application specific magnetic orientation, as taught by Ford [paragraph 0026]. 
Claim 11, Liang et al. as modified discloses the magnet as recited in claim 7, wherein the plurality of layers includes a first layer [14] and a second layer [12] formed above the first layer [figure 1a], wherein the first and second layers have a gradient [24] that includes a transition from a characteristic of the first layer selected from the group consisting of : a first composition [paragraph 0025], a first microstructure, and a first density of the first layer to a characteristic of the second layer selected from the group consisting of: a second composition [paragraph 0024] that is different than the first composition, a second microstructure that is different than the first microstructure, and a second density that is different than the first density.  
Claim 12, Liang et al. discloses the magnet as recited in claim 1, wherein the plurality of layers has a gradient [24] in composition [paragraphs 0024 and 0025], microstructure and/or density in a z-direction perpendicular to an x-y plane of a first layer [paragraph 0026, the gradient can be set using magnetic field 22 as desired].
Claim 14, Liang et al. discloses a product, comprising: a part [magnet 10] having a plurality of layers [12/14] of sintered magnetic anisotropic particles [paragraphs 0026 and 0027], wherein at least one of the layers forms a gradient in composition, microstructure and/or density in an x-y plane perpendicular to a z- direction of the thickness of the first layer [paragraph 0028].
Liang et al. fails to teach that wherein the layers have a physical characteristic of being deposited above a non-planar electrode, the physical characteristic being a non-planar surface corresponding to the non-planarity of the electrode.
Mccall et al. teaches that a magnet can be made through electrophoretic deposition [106] of magnetic particles [102 and 104] by means of providing a differential charge to electrodes [302 and 304] causing the magnetic material to deposit onto one electrode [302; figures 1 and 3b].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use electrophoretic deposition to make the magnet of Liang since it was known in the art that electrophoretic deposition is an alternative way to make a magnet from particles and simple substitution of one known element for another [process of making a product], producing a predictable result, renders the claim obvious.
Liang et al. in view of Mccall fails to teach that the electrode is non-planar.
Rose teaches using electrophoretic deposition with non-planar electrodes [paragraphs 00125-00126; figure 8b].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teaching of Rose to the magnet of Liang et al. in view of Mccall in order to create a shaped magnet with a directed magnetic field. MPEP 2144.04 Changes in shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Claim 15, Liang et al. discloses the product as recited in claim 14, wherein the part [10] has a gradient [24] of composition [layer, microstructure and/or density in a thickness direction of the layers [paragraphs 0024-0025].
Claim 16, Liang et al. discloses the product as recited in claim 14, wherein the part is a permanent magnet [paragraph 0026].	
Claim 17, Liang et al. discloses the product as recited in claim 14, wherein each layer individually comprises at least one material selected from the group consisting of: neodymium [paragraph 0024; layer 12], cobalt, samarium [paragraph 0024; layer 12], iron, nickel, ferrite [paragraph 0025; layer 14, DyFe], boride, and a combination thereof.

Claim 19, Liang et al. discloses the product as recited in claim 14, wherein the coercivity of the part can be controlled by changing the thickness or concentration of the HRE layers [paragraph 0032-0035], but does not specially disclose that the part has a coercivity greater than about 10 kilo Oersteds at temperatures of at least 300 degrees Celsius.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the part coercivity to be greater than about 10 kilo Oersteds at temperatures of at least 300 degrees Celsius by changing the thickness or concentration of the HRE layers as taught by Laing et al. [paragraph 0032-0035] in order to customize the parts coercivity value for a suitable application of the magnet

Claims 2, 3, 14-18 and 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. [US 2017/0372822] in view of Mccall et al. [US 2013/0257572] and in Roes et al. [US 2011/0250467], as applied to claim 1 above,as evidenced by Wang et al. [2020/0027655].
Claim 2, Liang et al. as modified discloses the magnet as recited in claim 1, wherein all of the layers [12, 14] are placed inside of a mold/die prior to pressing and sintering to form a magnet [paragraphs 0025, 0027], but fails to teach the method used to deposit the layers 
Mccall et al. teaches a magnet comprising: a composite of said magnetically soft material and said hard magnetic material [paragraph 0024] wherein the magnet is formed by depositing layers of particles using electrophoretic deposition [Step 106; paragraph 0024 and Figure 3B paragraph 0034].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the layers of the magnet of Liang et al. through electrophoretic deposition as taught by Mccall et al. since it was known in the art that electrophoretic deposition is one of several well-known grain boundary diffusion process as evidenced by Wang et al. [2020/0027655].
	Claim 3, Liang et al. as modified discloses the magnet as recited in claim 2, wherein Mccall et al. discloses that the layers have a physical characteristic of being deposited above a planar electrode [302; paragraph 0032].
	Liang et al. as modified fails to teach that the layers have a physical characteristic of being deposited above a non-planar electrode.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the electrode, in order to form a magnet where the particles are deposited in layers that are non-planar to change the magnetic characteristics of the magnet.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have 
	Claim 14, Liang et al. as modified discloses a product, comprising: a part [magnet 10] having a plurality of layers [12/14] of sintered magnetic anisotropic particles [paragraphs 0026 and 0027].
	Laing et al. fails to teach that the part is characterized by physical characteristics of formation by an electrophoretic deposition process.  
	Mccall et al. teaches of a product comprising: a composite of said magnetically soft material and said hard magnetic material [paragraph 0024] wherein the magnet is formed by depositing layers of particles using electrophoretic deposition [Step 106; paragraph 0024 and Figure 3B paragraph 0034].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the layers of the product of Liang et al. through electrophoretic deposition as taught by Mccall et al. since it was known in the art that electrophoretic deposition is one of several well-known grain boundary diffusion process as evidenced by Wang et al. [2020/0027655].
	Claim 15, Liang et al. as modified discloses the product as recited in claim 14, wherein Liang et al. discloses that the part [10] has a gradient [24] of composition [layer, microstructure and/or density in a thickness direction of the layers [paragraphs 0024-0025].
	Claim 16, Liang et al. as modified discloses the product as recited in claim 14, wherein Liang et al. discloses that the part is a permanent magnet [paragraph 0026].	

	Claim 18, Liang et al. as modified discloses the product as recited in claim 14, wherein Liang et al. discloses that the part has a thickness in a range of greater than about 5 nanometers and less than about 1 centimeter [paragraph 0035 lists a 6mm magnet thickness as an example].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNARD ROJAS/Primary Examiner, Art Unit 2837